EXHIBIT 10.1




FIRST AMENDMENT TO
USG CORPORATION DEFERRED COMPENSATION PROGRAM
FOR NON-EMPLOYEE DIRECTORS


This First Amendment (this “Amendment”) to USG Corporation Deferred Compensation
Program for Non-Employee Directors (the “Plan”) is made as of August 22, 2017 by
the Board of Directors (the “Board”) of USG Corporation, a Delaware corporation
(the “Company”), based on the recommendation of the Governance Committee of the
Board. This Amendment will be effective as of August 30, 2017 (the “Amendment
Effective Date”) as described herein.


WHEREAS, the Plan was originally adopted on March 23, 2007 and amended and
restated effective December 31, 2008;


WHEREAS, it is the desire of the Company to further amend the Plan, effective as
of the Amendment Effective Date, to generally provide for payout of Accounts
under the Plan in the form of Shares, subject to certain limitations; and


WHEREAS, the Board may amend the Plan for this purpose pursuant to Section 7.1
of the Plan.


NOW, THEREFORE, effective as of the Amendment Effective Date, the Board hereby
amends the Plan as follows:


1.    Amendment of Section 6.1 of the Plan. Section 6.1 of the Plan is hereby
amended in its entirety to read as follows:


“6.1    Amount and Normal Form of Payout; Installment Payment Elections.


(a)    A Participant’s Account shall be paid to the Participant following the
Participant’s Termination of Service in Shares; provided, however, that, solely
with respect to Deferred Stock Units credited to a Participant’s Account prior
to August 30, 2017 (the “Grandfathered Account”), a Participant may elect in
writing whether such Grandfathered Account shall be paid in cash or Shares. The
election described by this Section 6.1(a) with respect to a Participant’s
Grandfathered Account shall be made by the Participant by filing a written
election in the form of Exhibit B with the Corporate Secretary of the
Corporation no later than five days after the Participant’s Termination of
Service. In the absence of such an election with respect to a Participant’s
Grandfathered Account, the Participant shall be deemed to have elected
distribution of his or her Grandfathered Account in cash. Notwithstanding the
foregoing, a Participant who remains eligible to elect or who previously elected
(or was deemed to have elected) a cash payout of the Participant’s Grandfathered
Account in accordance with this Section 6.1(a) may, prior to the payment of such
Grandfathered Account, irrevocably elect in writing to have the Grandfathered
Account paid in Shares. For the avoidance of doubt, effective as of August 30,
2017, all references to a Participant’s “Account” in Exhibit B hereto shall be
deemed to refer to a Participant’s “Grandfathered Account.”


1



--------------------------------------------------------------------------------






(b)    Subject to Section 6.2, within thirty (30) days following a Participant’s
Termination of Service, his or her Account shall be paid to him or her by the
Corporation as follows:


(1)    If the Participant has elected that his or her Grandfathered Account be
distributed in cash in accordance with Section 6.1(a), the Participant’s
Grandfathered Account shall be adjusted as of the date of the Participant’s
Termination of Service and the value thereof as of such date shall be paid to
the Participant in cash; and


(2)    The Corporation shall distribute to the Participant a number of Shares
equal to the number of Deferred Stock Units in the Participant’s Account that
are not payable in cash pursuant to paragraph (1) of this Section 6.1(b) (if
any) as of the date of the Participant’s Termination of Service (provided, that
fractional Shares shall be distributed in cash based on the Fair Market Value of
a Share on the date of the Participant’s Termination of Service).


(c)    Notwithstanding the foregoing, in lieu of such a lump sum payment, a
Participant may elect as described in Section 5.1(c) to receive payment of his
or her Account in two installments. Subject to Section 6.2, the first
installment, equal to fifty percent (50%) of the amounts described in paragraph
(1) or (2) of Section 6.1(b), will be made within thirty (30) days following the
Participant’s Termination of Service. The second installment, equal to the
remaining fifty percent (50%) of the amounts described in paragraph (1) or (2)
of Section 6.1(b), and including interest credited at the prime interest rate of
JP Morgan Chase Bank in effect on the date of such Termination of Service, shall
be made one year after the date of the first installment.”


2.    Miscellaneous.


(a)    Except as amended by this Amendment, the Plan shall remain in full force
and effect.


(b)    Capitalized terms used but not defined in this Amendment have the
respective meanings ascribed thereto in the Plan.


2

